Citation Nr: 0923629	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  08-32 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rory E. Riley, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1940 to 
December 1945 and from August 1948 to March 1949.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions dated in June 2004 and May 
2008 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky, which denied the 
benefits sought on appeal.  The appellant appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review. 

The Board notes that on her application for death benefits, 
the appellant specifically indicated that she was not 
claiming entitlement to service connection for cause of 
death.  Therefore, her application was considered as a claim 
for non-service connected death pension benefits only.  In a 
decision letter dated in June 2004, the RO advised the 
appellant that her claim for non-service connected pension 
had been denied based on excessive income.  The letter also 
advised her that dependency and indemnity compensation and 
accrued benefits were also denied.  In January 2005, the 
appellant submitted a statement reporting only that she 
wished to disagree with the June 2004 decision.  Because the 
appellant had not specifically claimed entitlement to service 
connection for cause of death, the RO accepted her statement 
as a notice of disagreement (NOD) with the issue of 
entitlement to non-service connected pension benefits only.  

However, on her Substantive Appeal (VA Form 9), submitted in 
November 2006, the appellant reported that the RO had used 
the wrong entitlement category, and that the issue she 
actually wanted to appeal was the denial to DIC.  Based on 
this statement clarifying the appellant's intent in her NOD, 
the RO undertook additional development on the issue of 
entitlement to Dependency and Indemnity Compensation (DIC).  
In this regard, the RO issued the Veteran a VCAA notice 
letter in April 2008, and readjudicated the issue in a May 
2008 rating decision.  Subsequently, in August 2008, a 
supplemental statement of the case (SSOC) was issued.  The 
Veteran then perfected her appeal by filing an October 2008 
VA Form 9. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  The Veteran's death certificate shows that he died in 
March 1990, and the immediate cause of death was listed as 
cardiac failure, coronary artery disease and peripheral 
vascular disease.  

3.  At the time of the Veteran's death, service connection 
had not been established for any disability.

4.  The cause of the Veteran's death was not the result of a 
disease or injury incurred in active service.


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1116, 1154, 1310 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.300, 3.303, 3.312 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has considered the Veterans Claims Assistance Act 
of 2000 (VCAA), which imposes a duty on VA to notify and 
assist Veterans in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the Veteran and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the Veteran of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the Veteran is expected to provide; and (4) 
must ask the Veteran to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his/her claim.  
19 Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include: (1) a statement of the conditions, if any, for which 
the Veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).

In the present case, the RO sent the appellant a VCAA 
notification letter in April 2008, prior to the May 2008 
rating decision.  This letter informed the appellant of the 
information and evidence generally required to substantiate a 
claim of service connection for the cause of the Veteran's 
death, as well as her and VA's respective responsibilities 
for obtaining the information and evidence.  However, the 
April 2008 notice letter did not notify the appellant that 
the Veteran had no service connected conditions at the time 
of his death, nor did it contain any particular explanation 
of the information and evidence required to substantiate a 
claim for service connection for the cause of the Veteran's 
death based on a previously service-connected condition vis-
à-vis a condition not yet service connected, as required by 
Hupp.

The Board finds, however, that the appellant has not been 
prejudiced by these deficiencies.  During the course of this 
appeal, the appellant and her representative have been 
provided numerous procedural documents (e.g., a rating 
decision and cover letter, a Statement of the Case and 
Supplemental Statements of the Case) identifying the fact 
that the Veteran was not service connected for any 
disabilities, setting out the applicable law, summarizing the 
evidence, and discussing VA's reasons for denying the claim.  
She has also expressed an active understanding of the 
principles involved, inasmuch as she initiated her appeal and 
notified the RO in her November 2006 VA Form 9 that the RO 
had used the wrong entitlement category in processing her 
appeal.  She indicated that she had read the statement of the 
case and was only appealing entitlement to DIC.  Under the 
circumstances, it is the Board's conclusion that any defects 
in notice have been cured by the appellant's actual and/or 
constructive knowledge of the information and evidence 
necessary to substantiate her claim.  See, e.g., Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007) (noting that 
the purpose of the VCAA notice requirement is not frustrated 
if, for example, the claimant has actual knowledge of what is 
needed or a reasonable person could be expected to understand 
what is needed).  Accordingly, the Board finds that the 
fundamental fairness of the adjudication has not been 
affected, and as such, no further corrective action is 
necessary.

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board acknowledges that the Veteran's complete service 
treatment records have not been obtained.  When a claimant's 
medical records are lost or destroyed, the VA has a 
"heightened" duty to assist in the development of the 
claims.  Washington v. Nicholson, 19 Vet. App. 362, 369-70 
(2005).  Thus, in accordance with the law and implementing 
regulations, the RO continued its efforts to obtain all 
relevant medical records until it was reasonably certain that 
such records did not exist or that further efforts to obtain 
those records would be futile.  See 38 C.F.R. § 3.159(c).  

In this regard, evidence in the claims file shows that the RO 
originally requested the Veteran's service treatment records 
in 1980 in developing the only claim the Veteran made for 
compensation during his life.  At that time, the National 
Personnel Records Center (NPRC) informed the RO that the 
records were not on file and likely destroyed in a fire at 
the NPRC in July 1973.  In connection with the present claim 
from appellant, the RO again requested the Veteran's service 
treatment records from the NPRC in April 2008.  Also in April 
2008, the appellant was asked to submit copies of any service 
treatment records in her possession.  In May and July 2008, 
the NPRC responded that the Veteran's service treatment 
records were fire-related, and that no service treatment 
records were recovered from the fire.  The NPRC did however, 
furnish a Surgeon General's Office (SGO) hospital report, 
obtained from an alternate records source although this 
record did not show a diagnosis relevant to the cause of the 
Veteran's death.  Subsequently in July 2008, the RO amended 
its request.  Initially, the RO requested the service 
treatment records for the Veteran's first period of service, 
from August 1940 to December 1945.  They had not previously 
requested the Veteran's service treatment records from his 
period of service from August 1948 to March 1949.  
Accordingly, such records were requested.  However, in August 
2008, the NPRC responded that these records were also fire-
related and that no service treatment records were recovered 
from the fire.  The NPRC again provided a copy of the SGO 
hospital record, noting that this was the only medical 
related document found in the Veteran's records.  
Accordingly, also in August 2008, the RO issued a Formal 
Finding on the Unavailability of Service Treatment Records.  
The Formal Finding outlined the RO's efforts to obtain the 
Veteran's service treatment records, and noted that all 
procedures to obtain these records had been correctly 
followed.  Evidence of written and telephonic efforts to 
obtain the records was documented in the claims file.  The RO 
concluded that all efforts to obtain the needed military 
information had been exhausted, further attempts were futile, 
and that based on these facts, the records were unavailable. 

The Board concludes that the RO's actions constitute a 
"reasonably exhaustive search" of all available options.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).  The RO 
has satisfied the duty to assist the Veteran with regard to 
obtaining his service medical records through its actions.  
See also Layno v. Brown, 6 Vet. App. 465, 469 (1994); Garlejo 
v. Derwinski, 2 Vet. App. 619, 620 (1992).  Thus, the Board 
finds that there is no indication that there is additional 
available evidence to substantiate the appellant's claim that 
has not been obtained and associated with the claims folder.

The Board also acknowledges that a medical opinion was not 
obtained in connection with the appellant's claim for service 
connection for the cause of Veteran's death.  Under the law, 
an examination or medical opinion is considered necessary if 
the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the Veteran 
suffered an event, injury, or disease in service; and (3) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability.  38 
C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

In this case, the Board finds that a VA medical opinion is 
unnecessary to decide the claim for service connection for 
the cause of the Veteran's death.  See DeLaRosa v. Peake, 515 
F.3d 1319 (Fed. Cir. 2008) (section 5103A(a), and not (d), 
applies to DIC claims, and requires that VA need only obtain 
a medical opinion when such opinion is "necessary to 
substantiate the claimant's claim for a benefit").  As will 
be explained below, the Veteran has not been shown to have 
had a heart condition in service or any other event, disease, 
or injury in service to which his death could have been 
related.  The record contains no probative evidence that 
demonstrates otherwise.  Therefore, because there is no 
evidence of any event, injury, or disease in service to which 
his death could be related, the Board finds that obtaining a 
VA medical opinion is unnecessary.  38 C.F.R. § 
3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development could not aid in substantiating a claim when the 
record does not already contain evidence of an in-service 
event, injury, or disease).  The Board, therefore, finds that 
the VCAA duty to assist has also been satisfied.


LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The death of a Veteran will be considered as having been due 
to a service-connected disability where the evidence 
establishes that such disability was either the principal or 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
principal cause of death is one which, singularly or jointly 
with some other condition, was the immediate or underlying 
cause of death, or was etiologically related thereto.  38 
C.F.R. § 3.312(b).  A contributory cause of death is one 
which contributes substantially or materially to death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).  Service-connected disabilities or 
injuries involving active processes affecting vital organs 
should receive careful consideration as a contributory cause 
of death, the primary cause being unrelated, from the 
viewpoint of whether there was resulting debilitating effects 
and general impairment of health to the extent that would 
render the person less capable of resisting the effects of 
either disease or injury primarily causing death.  38 C.F.R. 
§ 3.312(c)(3).  There are primary causes of death which by 
their very nature are so overwhelming that eventual death can 
be anticipated irrespective of co-existing conditions, but, 
even in such cases, there is for consideration whether there 
may be reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  38 C.F.R. § 3.312(c)(4).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
service connection for the cause of the Veteran's death is 
not warranted.  A certificate of death indicates that the 
Veteran died in March 1990.  The immediate cause of death was 
listed as cardiac failure, coronary artery disease and 
peripheral vascular disease.  At the time of the Veteran's 
death, service connection had not been established for any 
disability.  As such, the Veteran did not have any service-
connected disorders that could have been a principal or 
contributory cause of his death.

In addition, the Board finds that the Veteran did not have a 
heart condition, to include coronary artery disease or 
peripheral vascular disease that was causally or 
etiologically related to his military service.  In fact, 
throughout the appeal period, the appellant has not 
specifically alleged that the Veteran had a heart disorder 
during service or provided any statements as to how the 
Veteran's cardiac failure, coronary artery disease and 
peripheral vascular disease were related to his active 
service.  

Although the Veteran's service treatment records are 
unavailable, there is no other indication in the claims file 
that the Veteran had a heart disorder in service or for many 
years thereafter.  Specifically, documentation in the claims 
file, including VA Form 4-572, Request for Change of Address, 
dated in September 1950, shows that at that time the Veteran 
had filed an application for education benefits from VA but 
not for compensation or pension.  In December 1960, the RO 
received VA Form 10-2731, Request for Administrative and 
Adjudicative Action, from a VA facility, on which an 
adjudication officer at the RO noted that no claim had been 
filed for service connection.  
In May 1964, the RO received a claim from the Veteran for 
non-service-connected pension benefits indicating that he was 
totally disabled and had recently been hospitalized in a 
private hospital.  The RO developed the evidence pertinent to 
that claim which included information from the private 
hospital which showed that the Veteran had fallen and had 
injured his low back in 1963.  The only information 
pertaining to the heart showed that there was regular sinus 
rhythm without murmur and that an EKG showed sinus 
tachycardia.  An x-ray of the chest was normal.  In December 
1964, the RO denied the claim for non-service-connected 
pension.

In May 1965, the Veteran again applied for 
non-service-connected pension indicating that he was unable 
to work due to a back disability.  The RO attempted to 
develop evidence relevant to this claim, but evidence in the 
file showed that the RO was unable to get in touch with the 
Veteran at the address he had provided and that he had 
abandoned his claim.

In August 1975, the RO received a claim from the Veteran for 
non-service-connected pension benefits on which he indicated 
that he had had a heart condition since about 1973 and had 
had a first heart attack in August 1973 and a second heart 
attack in June 1974.  The Veteran also stated that he had 
"[h]arding of arteries and affects thereof."  The RO 
obtained medical reports from a VA hospital which showed 
subjective complaints of being a diabetic with 
hypercholesterolemia and peripheral vascular disease.  
Diagnoses included diabetes mellitus, 1967 onset; 
hypercholesterolemia since 1972; and peripheral vascular 
disease since 1973.  Other records included a May 1974 
Emergency Record from a private hospital for treatment for 
chest pain with an EKG and chest x-ray that were within 
normal limits.  The impressions were diabetes mellitus; 
atherosclerotic peripheral vascular disease with 
claudication; and chest wall pain.  A discharge summary from 
another private hospital dated in August 1973 showed 
treatment for chest pain with testing ruling out a myocardial 
infarction and peptic ulcer disease noted as another 
etiological possibility.  In January 1976, the RO granted 
non-service-connected pension.

In October 1980, the RO received the original claim for 
service connection for a disability of the legs and feet from 
the Veteran.  In attempting to obtain the Veteran's service 
treatment records, the RO was informed by the NPRC that the 
records were not on file and likely destroyed in a fire at 
the NPRC in July 1973.  The RO denied this claim in January 
1981, and the veteran was informed in February 1981.  The RO 
did not receive any other claim for service connection for 
any disability throughout the remainder of the Veteran's 
life.

Based on the evidence above, the Board finds that the 
Veteran's cardiac failure, coronary artery disease and 
peripheral vascular disease are not causally or etiologically 
related to his active service.  Rather, the medical evidence 
of record shows that the onset of these disabilities occurred 
many years after service in the 1970s.

Although the appellant may sincerely believe that the 
Veteran's death was caused by his active service, the 
appellant, as a lay person, is not competent to testify as to 
matters of medical causation or diagnosis.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  There is no 
indication in the record that the appellant is a physician or 
other health care professional.  Therefore, as a layperson, 
she is not competent to provide evidence that requires 
medical knowledge because she lacks the requisite 
professional medical training, certification and expertise to 
present opinions regarding diagnosis and etiology.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, is not probative of a nexus to service).  

Thus, the appellant's statements regarding etiology do not 
constitute competent medical evidence on which the Board can 
make a service connection determination.  Although the Board 
is sympathetic with the appellant's loss of her husband, 
absent such evidence, there is no basis upon which to award 
service connection for the cause of the Veteran's death.  The 
Board is not permitted to engage in speculation as to medical 
causation issues but "must provide a medical basis other 
than its own unsubstantiated conclusions to support its 
ultimate decision."  Smith v. Brown, 8 Vet. App. 546, 553 
(1996).  

Therefore, after considering all the evidence under the laws 
and regulations set forth above, the Board concludes that 
there is no credible evidence showing that the Veteran 
suffered an injury or disease in service that was either a 
principal or contributory cause of his death.  In deciding 
whether the claimed benefits are warranted, VA must determine 
whether the evidence supports the claims or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the appellant's 
claim for service connection for the Veteran's cause of death 
and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for the cause of the Veteran's death is denied.

ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.


____________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


